         Case 5:20-cv-00400-TES Document 11-1 Filed 01/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

ASP FRANCHISING, LLC,
       Plaintiff,

            v.                                               Case No. 5:20-cv-00400-TES

ASCEND PROPERTY SERVICES, LLC, et al.,
       Defendants.


                    DECLARATION OF ROBERT L. ZISK IN SUPPORT OF
                     PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

       I, Robert L. Zisk, hereby declare under penalty of perjury:

       1.        I am counsel of record for Plaintiff ASP Franchising, LLC in this case.

       2.        This action was commenced on October 15, 2020. See Complaint [Dkt. 1].

       3.        On October 16, 2020, Defendants Ascend Property Services, LLC and Kristian

Hill were each personally served with the Summons [Dkt. 4], Complaint [Dkt. 1], Report on the

Filing or Determination of an Action Regarding a Patent or Trademark [Dkt. 3], and Disclosure

of Corporate Interest [Dkt. 2] in accordance with FED. R. CIV. P. 4(e)(2) and 4(h)(1). Affidavits

of service have been entered on the docket for Ascend Property Services, LLC [Dkt. 9] and

Kristian Hill [Dkt. 10].

       4.        Upon information and belief, Kristian Hill is neither incompetent nor a minor

entitled to special service under FED. R. CIV. P. 4(g).

       5.        As shown in the Department of Defense Manpower Data Center Status Report

attached to this Declaration as Exhibit A, Kristian Hill is not an active duty military service

member entitled to protection under 50 U.S.C. § 3931.
        Case 5:20-cv-00400-TES Document 11-1 Filed 01/19/21 Page 2 of 2




       6.       Pursuant to FED. R. CIV. P. 12(a)(1)(A)(i), the deadline for Ascend Property

Services, LLC and Kristian Hill to serve a responsive pleading was November 6, 2020.

       7.       To date, Ascend Property Services, LLC and Kristian Hill have failed to file any

responsive pleading or enter any appearance in this action, despite having been properly served

with process.

       I hereby declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information, and belief.

       Executed this 19th day of January, 2021.


                                  /s/ Robert L. Zisk




                                                2
